Citation Nr: 1118856	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  06-36 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable evaluation from May 9, 2002 to July 27, 2005 for migraine headaches.


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981 and from January 1982 to January 1984.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).


FINDING OF FACT

From May 9, 2002 to July 27, 2005, the Veteran's migraine headaches were manifested by headaches occurring at least every two months, accompanied by severe pain, blurry vision, and vertigo, which have been shown to be prostrating in nature.


CONCLUSION OF LAW

The criteria for an initial evaluation of 10 percent, but no more, from May 9, 2002 to July 27, 2005 for migraine headaches are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.124a, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claim concerning the proper disability rating to be assigned to his service-connected headaches arises from his disagreement with the initial disability evaluation assigned to this condition following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to this claim is needed under VCAA.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 556 U. S. ___ (2009) (slip op., at 15) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as identified VA medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A VA examination was obtained in July 2005 to ascertain the current severity of the Veteran's headaches.  The VA examination was performed by a VA examiner who had reviewed the medical history of the Veteran's headaches, examined the Veteran, and included sufficient detail as to the current severity of his service-connected disability.  The Board therefore concludes that this examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

Service connection for migraine headaches was granted by a December 2005 rating decision, which assigned a noncompensable evaluation effective May 9, 2002 and a 10 percent evaluation effective July 28, 2005 under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100.  In January 2006, the Veteran filed a timely notice of disagreement as to the initial noncompensable evaluation assigned for his service-connected headache disability prior to July 28, 2005 and perfected his appeal in November 2006.

The Veteran's service-connected migraine headaches are evaluated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, the maximum 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability; a 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; a 10 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and a noncompensable evaluation is assigned for migraine with less frequent attacks.  Id.  The rating criteria do not define "prostrating" nor has the Court of Appeals for Veterans Claims.  Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."

An April 2002 VA hospital record reflects that the Veteran was admitted with a one day history of high blood pressure, severe headache, blurry vision, and dizziness.  It was noted that he had a long history of uncontrolled hypertension and migraines.  The Veteran reported that he experienced the worst headache of his life, associated with blurry vision, vertigo, and feeling like that he was going to pass out without loss of consciousness.  The treating physician noted that the Veteran's migraines were untreated for over 25 years and occurred two to three times a week for the past month, during which time the Veteran was unable to do normal activities and experienced visualizing spots and phonophobia.  The assessment was headaches, blurry vision, and vertigo, likely secondary to hypertensive crisis.

At the June 2005 RO hearing, the Veteran testified that he experienced headaches ever since a head injury due to motor vehicle accident in service.  He also stated that he did not seek medical treatment for his headaches other than taking over-the-counter pain medication because he could not afford it and he forced himself to work through headaches at work to make a living.

The Veteran was afforded a VA neurological examination in July 2005.  The VA examiner stated that the Veteran's claims file was reviewed.  The Veteran gave a history of a motor vehicle accident in July 1983 while he was in service.  He stated that he sustained a head trauma and experienced a blackout and attack of migraine headaches.  He reported that he continued to experienced headaches ever since that time.  The examiner noted that the Veteran also had a history of severe hypertension which led to some of those headaches when the blood pressure was very high.  The Veteran stated that he could go almost week without any significant problems but had onset of the headaches lasting up to three days and continued for weeks at a time.  He also stated that the frequency was very severe with significant photo- and phonophobia, as well as osmophobia.  The examiner noted that some of the times the Veteran had elevated blood pressure although it was not known whether it was before or after some of his headaches.  Regarding the frequency, the Veteran reported at least six times per month, some lasting up to three days at a time and that he had headaches for nearly half the month.  He described that he was unable to perform any significant activities, however, he tried to power through some of the headaches as he did not receive any money if he missed work.  He stated that he must lie down a few hours in a quiet dark room.  After conducting physical examination and diagnostic and clinical tests, the examiner opined that the Veteran's current headaches were due to the undocumented head injury incurred during the inservice motor vehicle accident.  The examiner also stated 

While hypertension can cause headaches, it really needs to be markedly elevated, usually, understandably, with a systolic greater than 190 or even 200 range.  There is evidence that [the Veteran] was treated with Nitroglycerin drip for blood pressure of 180s in 2002 while in Seattle; however, it does appear that the majority of his migraines are not related to an after effect of hypertension in this case.

In a December 2006 written statement, the Veteran asserts that his headache disability must be rated at the 10 percent evaluation since the initial grant of service connection because his migraine headaches were as bad at the time he filed his original service connection claim in May 2002 as they are now.

In December 2007, the Veteran's brother-in-law identified himself as the Veteran's local pastor and recalled that the Veteran indicated on a number of occasions how atrocious and monstrous his migraine headaches were.  The Veteran described that he had been in his house for days at a time because he could not do anything due to headaches and he was unable to stand up because of pain.

In a January 2008 lay statement, V.H. stated that the Veteran came to visit her in 2001 and started complaining about migraine headaches.  She stated that her husband took the Veteran to a hospital where the Veteran underwent initial examinations and was medivaced to a hospital in Seattle, Washington, where he spent four days.

In a January 2008 letter, the Veteran's sister stated that the Veteran had headaches at least for five or six years now and that the pain of the headaches were so severe that he was unable to arise from a seated position or leave his house.

For the period from May 9, 2002 to July 27, 2005, the medical evidence of record shows one incident in April 2002, which the Veteran reported as the worst headache of his life.  At that time, he reported experiencing headache with blurry vision, vertigo, and feeling that he was going to lose consciousness.  The Veteran indicated at that time that his migraine headaches occurred two to three times a week for the past month, during which time he was unable to do normal activities and experienced vision problem and phonophobia.  Further, the Veteran provided various lay statements by himself and others that since as early as 2001, he had experienced attacks of headaches, which rendered him incapacitated to the point that he was unable to stand up or leave his house.  The Board finds that these lay statements competent and credible evidence as to the severity of the Veteran's headaches, and demonstrate that they are prostrating in nature.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); see also Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  

Although there is some measure of ambiguity as to the frequency of the Veteran's headaches for the period on appeal, the Veteran stated in December 2006, that his migraine headaches were just as bad at the time he filed his original service connection claim in May 2002 as they are now.  On the July 27, 2005, the Veteran reported during the VA examination that the frequency of his migraine headaches was very severe with significant photo- and phonophobia, as well as osmophobia.  He reported headaches occurring at least six times per month, some lasting up to three days at a time.  The VA examiner noted that although some of the times the Veteran had elevated blood pressure, it appeared that the majority of his migraines are not related to an after effect of hypertension.

As such, resolving the reasonable doubt in the Veteran's favor, the Board views the facts in this case, considering the reported frequency and severity of the Veteran's headaches, more closely approximates the criteria for a 10 percent disability evaluation.  See 38 C.F.R. § 4.7 (2010) (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards.  Id.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.

In this case, the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned herein inadequate.  The Veteran's headache disability is evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100, the criteria for which are found to specifically contemplate the level of disability and symptomatology.  From May 9, 2002 to July 27, 2005, the Veteran's migraine headaches were manifested by headaches occurring at least every two months, accompanied by severe pain, blurry vision, and vertigo, which have been shown to be prostrating in nature.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability rating assigned herein for his service-connected headache disability.  The criteria for the current disability rating reasonably describe the Veteran's disability level and symptomatology and, therefore, the schedular evaluation assigned herein is adequate and no referral is required.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected migraine headaches, the evidence shows no distinct periods of time from May 9, 2002 to July 27, 2005, during which the Veteran's service-connected headache disability varied to such an extent that a rating greater than or less than 10 percent would be warranted.  Thus, staged ratings are not in order.  See Fenderson, 12 Vet. App. at 126.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for an initial evaluation in excess of 10 percent for service-connected headaches, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation of 10 percent, but no greater, from May 9, 2002 to July 27, 2005 for migraine headaches is granted, subject to the applicable regulations concerning the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


